Case 1:19-md-02902-RGA Document 300 Filed 11/11/20 Page 1 of 2 PageID #: 5947




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


  In re Sitagliptin Phosphate (’708 & ’921)                  C.A. No. 19-md-2902-RGA
  Patent Litigation



  MERCK SHARP & DOHME CORP.,

                         Plaintiff,
                                                             C.A. No. 19-1489-RGA
           v.

  MYLAN PHARMACEUTICALS INC.,

                         Defendant.


                           AMENDED NOTICE OF DEPOSITION

         PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 30(b)(1),

Plaintiff Merck Sharp & Dohme Corp. (“Merck”), will take the deposition upon oral examination

of the following individual on the date and time and at the location indicated below, or as

otherwise mutually agreed upon by counsel:

             Deponent                        Date & Time                       Location

 Ruchira Sarbajna                     11/19/2020 at 4 a.m.            Williams & Connolly LLP,
                                      EST/2:30 p.m. IST               725 Twelfth Street, N.W.,
                                                                      Washington, DC 20005



         The deposition will be recorded by stenographic and/or sound-and-video means, and will

continue from day to day until completed. You are invited to attend and participate.




                                                    1

ME1 34203204v.1
Case 1:19-md-02902-RGA Document 300 Filed 11/11/20 Page 2 of 2 PageID #: 5948




 Dated: November 11, 2020

                                          McCARTER & ENGLISH, LLP

 OF COUNSEL:                              /s/ Alexandra M. Joyce
                                          Michael P. Kelly (#2295)
 Bruce R. Genderson                       Daniel M. Silver (#4758)
 Jessamyn S. Berniker                     Alexandra M. Joyce (#6423)
 Stanley E. Fisher                        Renaissance Centre
 Elise M. Baumgarten                      405 N. King Street, 8th Floor
 Alexander S. Zolan                       Wilmington, DE 19801
 Shaun P. Mahaffy                         (302) 984-6300
 Anthony H. Sheh                          mkelly@mccarter.com
 Jingyuan Luo                             dsilver@mccarter.com
 WILLIAMS & CONNOLLY LLP                  ajoyce@mccarter.com
 725 Twelfth Street, N.W.
 Washington, DC 20005                     Attorneys for Plaintiff
 T: (202) 434-5000                        Merck Sharp & Dohme Corp.
 F: (202) 434-5029
 bgenderson@wc.com
 jberniker@wc.com
 sfisher@wc.com
 ebaumgarten@wc.com
 azolan@wc.com
 smahaffy@wc.com
 asheh@wc.com
 jluo@wc.com




                                      2

ME1 34203204v.1
